DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicants' arguments, filed 9/17/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 9/17/2021, with respect to the rejection under 35 USC 112, 2nd paragraph have been fully considered and are persuasive, in view of the cancelation of claims 13-14, 21-22, 25 and 33, and the limiting amendment of claims 23-24.  The rejection of claims 13-14, 21-25 & 33 has been withdrawn. 
Applicant's arguments filed 9/17/2021 with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 8-10, 15-19, 23-24, 26-28, 32, 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poligone et al. (“Innovative Therapy of .
Claims 13-14, 21-22, 25 and 33 have been canceled.
Poligone teaches Cutaneous T Cell Lymphoma is a malignancy of skin homing T cells. This unique population of lymphocytes requires alternative therapies than those used in nodal lymphomas. Although phototherapy and nitrogen mustard have been standard treatments for decades, newer therapies have been arriving with increased frequency. Moreover some therapies, currently used to treat other disease, have been used in CTCL with good effect. These innovative therapies in CTCL are discussed, with review of current data and examples of how these therapies may be utilized today (Synopsis).  
Imiquimod is a nucleoside analog and agonist of Toll Like Receptor (TLR) 7 and 8. It was originally developed while looking for antiviral drugs, however it does not have direct antiviral properties. Imiquimod does stimulate the release of interferon and cytokines which have both antiviral as well as antitumoral responses. The exact mechanism behind the antitumoral response is still unknown; however there are a several possibilities including activation of innate immunity as well as the stimulation of st paragraph).
Although larger clinical trials are needed, there is mounting evidence from case reports and series that imiquimod has activity against CTCL. (See Table 4) One current limitation in the United States is that the cream is distributed in small packets, which are difficult to use over larger areas of the body. A recent review of the currently published cases has shown imiquimod has been applied with good success at many centers. In Rook’s initial report, the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, vesiculation, erosion and pruritus of the lesion (construed that imiquimod was applied to at least one CTCL lesion). This led to a 2 day discontinuation of treatment, but the patient was then able to restart daily application. The inflammation decreased gradually over the 4 month course of treatment. Deeths reported a case series of 6 patients, who were allowed to continue photochemotherapy or interferon during imiquimod treatment. This trial also allowed patients to decrease frequency of dosing to once a week if they experienced irritation with 3 times weekly application. Despite the decreased frequency, 4 of 6 patients experienced some localized irritation, including one patient with ulceration and suspected cellulitis requiring oral antibiotic therapy (5, 2nd paragraph).
Imiquimod has been used to treat unilesional MF on the penis and buttock. In most case reports to date, the patient had failed at least one standard first line topical rd paragraph).
Lastly the studies reported to date included patients who had failed more standard therapies such as topical carmustine and nitrogen mustard, topical corticosteroid, systemic interferon, PUVA, low-dose retinoids, and radiation. With the positive response to date, there is data to support imiquimod for the topical treatment of localized MF that has failed standard therapies. (5-6, bridging paragraph).
“When to Consider” criteria include patients who have failed various prior CTCL therapies (6, 1st bullet point).
See summary of studies, in Table 4:

    PNG
    media_image1.png
    519
    1062
    media_image1.png
    Greyscale

i.e., human patients that have failed a prior CTCL therapy.  At least 16 of 21 (16 of 18, or 89%, for which responses were reported) patients had partial or complete responses, i.e., the range of responses required by instant claims 8-10, 32.  Dose schemes include daily (at least once per day, at least once per week and at least once per month.  Length of treatment ranges from 8 weeks to 14 months.  Sequences and rest periods are similar to those recited in claims 24, 37-38.  
Poligone does not teach the claimed compound resiquimod, or the required concentration of this compound required by claim 1 & 28.
Regarding a prior amendment to claims 1 & 28, the teaching that:
the cream (the Examiner notes that a cream indicates/implies a carrier and the active agent) was applied daily, which led to the patient having redness, vesiculation, erosion and pruritus of the lesion (construed that imiquimod was applied to at least one CTCL lesion). This led to a 2 day discontinuation of treatment, but the patient was then able to restart daily application. The inflammation decreased gradually over the 4 month course of treatment. Deeths reported a case series of 6 patients, who were allowed to continue photochemotherapy or interferon during imiquimod treatment. This trial also allowed patients to decrease frequency of dosing to once a week if they nd paragraph).
demonstrates that periods of rest (non-treatment periods) between periods of application were employed, when side effects became too severe.  The protocol included dosing once a week, when irritation was present (a non-treatment of 6 days, corresponding to about a week between treatments; “about” has a disclosed meaning of up to 20%; for 7 days, this corresponds to +/- 1 day).  Even a 1 week dosing frequency (rest for 6 days, i.e., about a week) was insufficient to completely clear the side effects experienced by some patients.  From this discussion, the Examiner notes that the skilled artisan would have been motivated to explore lengths of early and later dosing, and to explore the length of a period of rest.  The 1 week frequency scheme does not read on non-treatment periods of at least two weeks.  Regarding the amendment to independent claims 1 & 28, although Poligone establishes the need for non-treatment periods, the amended non-treatment time period of 1-4 weeks is not explicitly taught; separate first and second treatment periods of 1-8 weeks are not taught, even though total treatments encompass these time periods and render these periods obvious, if a non-treatment period were inserted (which is obvious as discussed below).
Rook 3 teaches Cutaneous T-cell lymphoma (CTCL) at all stages appears to be responsive to immune-modulatory therapeutic approaches. Herein, we describe the mechanistic rationale for the use of, inter alia, Toll-like receptor (TLR) agonists, therapies for CTCL (Introduction, 1st paragraph).  Table 1 (S94) documents that 
Rook 3 establishes that TLR agonists are being used and are under development for treating CTCL, may prove to be highly effective for CTCL, even among those with advanced-stage disease.  Rook 3 characterizes topical imiquimod to be a TLR 7 agonist, having the ability to activate local cutaneous immune response in and around malignant lesions, resulting in regression of CTCL patches and plaques.  Rook 3 notes a detractive feature of imiquimod, namely, variable responses from this compound having low bioavailability.  This is contrasted with Resiquimod, under clinical development, which has a much higher level of bioavailability which may produce 
Rook 2 teaches a method for treating a patient with cutaneous T cell lymphoma (CTCL); including administering to the patient an IRM [immune response modifier, per [0029]] compound in an amount effective to ameliorate at least one symptom or clinical sign of CTCL.  In another aspect, the invention provides methods of increasing a cell-mediated immune response of a cell population that includes cells affected by cutaneous T cell lymphoma (abstract).  
[0035] In some embodiments of the present invention, the IRM compound may be an agonist of at least one TLR such as, for example, TLR7 or TLR8. ... In some embodiments, the IRM compound may be an agonist of at least one of TLR7 and TLR8 such as, for example, a TLR7/8 agonist … . A "TLR7/8 agonist" refers to a compound that acts as an agonist of both TLR7 and TLR8.
[0053] The IRM compound may be provided in any formulation suitable for contacting cells in vitro or administering to a subject. … For example, the formulation may be delivered in a conventional topical dosage form such as, for example, a cream, an ointment, an aerosol formulation, a non-aerosol spray, a gel [instant claim 4], a lotion, and the like.

 [0056] In some embodiments, the methods of the present invention include administering IRM compound to a subject in a formulation of, for example, from about 0.0001% to about 20% (unless otherwise indicated, all percentages provided herein are weight/weight with respect to the total formulation) to the subject, although in some embodiments the IRM compound may be administered using a formulation that provides IRM compound in a concentration outside of this range. In certain embodiments, the method includes administering to a subject a formulation that includes from about 0.01% to about 1% IRM compound (encompassing the 0.06 % (w/w) concentration of claims 1 & 28, claimed amount lies inside prior art range, rendering it prima facie obvious; MPEP 2144.05 (I))…
General dosing considerations are set forth in [0057]-[0058].  Doses taught include from 10 µg/kg to 5 mg/kg [0058] (reading on the range of prior claim 11).
[0061] The dosing regimen and duration of therapy may depend at least in part on many factors known in the art including but not limited to the physical and chemical nature of the IRM compound, the nature of the carrier, the amount of IRM being administered, the state of the subject's immune system (e.g., suppressed, compromised, stimulated), the method of administering the IRM compound, and the species to which the IRM compound is being administered. Accordingly it is not practical to set forth generally the dosing regimen and duration of therapy effective for treating 
[0062] In some embodiments of the invention, the IRM compound may be administered, for example, from a single administration to about once per day, although in some embodiments the methods of the present invention may be performed by administering the IRM compound at a frequency outside this range. In certain embodiments, the IRM compound may be administered from about once per month to about twice per week. In one particular embodiment, the IRM compound is administered twice per week. [Reading on the dosing frequency required by claim 14 & 33].
[0063] In some embodiments, the IRM compound may be administered on an "as needed" basis, i.e., only when symptoms or clinical signs of cutaneous T cell lymphoma appear. In other embodiments, the IRM compound may be administered over a prescribed duration of time. Administration of the IRM compound may be continuous throughout a prescribed period of time or, alternatively, rest periods may be incorporated into the therapy period. The duration of therapy may be, for example, at least two weeks, at least four weeks, at least eight weeks, or at least twelve weeks. In one particular embodiment, the IRM compound may be administered twice per week for twelve weeks. [This reads on the two treatment periods separated by non-treatment period of prior claims 20 & 34, and construed to read on or alternately, with [0062], to render obvious the frequencies of prior claims 21-22].

Thus, Rook 2 teaches, inter alia, topical application of therapeutically effective amounts of TLR7/8 agonists for treating cutaneous T-cell lymphoma (CTCL) and to increase a cell-mediated response in a subject suffering from CTCL. IRM3 (i.e., resiquimod, the compound recited in amended claims 1 & 28) is taught as one of three example IRM compounds.  
Regarding a prior amendment to claims 1 & 28, which requires at least one pharmaceutically acceptable excipient, Rook 2 teaches the compound may be delivered in formulation with any pharmaceutically acceptable excipient [0053].  Thus, inclusion of at least one pharmaceutically acceptable excipient together with resiquimod is obvious by following Rook 2 formulation choices (this is consistent with cream used as a vehicle by Poligone for administration of imiquimod, which implies an excipient forming the cream is included in the formulation of imiquimod).  When resiquimod is substituted as active agent in place of imiquimod, it would have been obvious to rely on formulation choices taught by Rook 2.
With respect to prior claims 1 & 28 amendments, requiring that the composition is applied to at least one CTCL lesion of the subject, Rook teaches reaction of the skin with itchy, slightly scaling lesions from CTCL [0026]. The method for treating a patient includes contacting the cell population (cells with CTCL) with an IRM compound (abstract).  When CTCL lesions are present, the contact with an IRM compound is construed to satisfy the required application of the composition containing said IRM 
The concentrations of resiquimod taught (which include a preferred range from 0.01% to 1% by weight) encompass the instant concentration of amended claims 1 and 28, “0.06% (w/w)".  Applying a concentration within the instant claimed ranges are prima facie obvious, selected from within the general ranges taught by Rook.  See MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The claimed concentration “0.06% (w/w)" clearly lies inside the ranges disclosed by Rook, which include a middle (construed as preferred) range from 0.01% to 1% by weight.  Thus, the fact pattern discussed by this MPEP section is clearly applicable.
The results recited in claims 8-10 are construed as clauses that simply express the intended result of a process step positively recited, which are not given patentable weight.  Similarly, the functional/mechanistic responses of claims 16-19 are also construed as simply expressing the intended result of a process step positively recited, which are not given patentable weight.  
See MPEP 2111.04:
Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
With respect to the mammal/human requirements of claims 26-27, 35-36, claims 3-4 of Rook 2 teach methods of treating patients, which are construed as humans, in view of the human patients discussed in the examples (Additionally, patients are discussed by each of Poligone and Rook 3). 
Rook 2 establishes a series of general parameters in treating CTCL with resiqumod.  When utilizing the obvious resiquimod substituted in place of imiquimod in the treatment of patients with CTCL that have failed at least one prior therapy of CTCL (substituted for the Poligone method), it would have been obvious to adopt the parameters and considerations taught by Rook 2, giving the required dosing and amounts required by the instant claims, including the excipient [carrier] being included in the resiquimod formulation administered in the obvious method.  Applied concentrations are also obvious as a result of routine optimization of dosing and topical application conditions, motivated to achieve efficacy for CTCL treatment with resiqumod, and to stimulate cell-mediated responses from this IRM compound.

The Examiner notes that this reference was previously applied as anticipatory, but applicant previously argued that the prior claimed range "about 0.03-0.06% (w/w)" is not taught with "sufficient specificity".  The Examiner tended to agree with that argument.  In re Wertheim and In re Woodruff (per MPEP 2111.04) make clear that prima facie obvious.  This fact pattern applies to this rejection basis, as applied to amended claims 1 & 28, now limited to a single concentration, “0.06% (w/w)”.
The Examiner notes that Applicant’s Remarks presented in support of the Pre-Appeal Conference Request on 12/19/2017 include a discussion (pp. 2-3, bridging paragraph) that Rook 2 does not report on in vivo efficacy of resiquimod through topical administration, and there is no specific concentration of 0.03-0.06% (w/w) of resiquimod, where this range was argued to have a desirable balance of efficacy and manageable toxicity in support of an alleged unexpected result.  
The Examiner (and prior Pre-Appeal conferees) were not convinced that the claimed limited range provides an unexpected result sufficient to overcome obviousness based on Rook alone.  Those of skill in the art routinely conduct phase I and phase II clinical trials to determine concentrations or doses that are free from (or have manageable level of) side effects of said therapy, and to show dose-dependent efficacy.  In other words optimization of efficacy while maintaining doses safely is a routine determination, routinely evaluated in Phase I and Phase II clinical trials. It is not considered surprising or unexpected to determine optimal concentration within a prior art range via this process.  The correspondence of the teachings of Rook to the fact pattern of MPEP 2144.05 (I) is set forth above.
Additionally, MPEP 2144.05 (II) makes clear that generally differences in concentration will not support patentability of subject matter, absent a showing of criticality (unexpected results), when general conditions of a claim are taught in the prior art:
it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); … See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (emphasis added)
The Examiner considers the instant claimed range to amount to the discovery of the optimum/workable range within the prior art, corresponding to the fact pattern of In re Aller.  The claimed range “0.06% (w/w)" clearly lies inside the ranges disclosed by Rook, which include a preferred range from 0.01% to 1% by weight.  And the similarity to the Peterson fact pattern is also relevant.
Nonetheless, in view of compact prosecution, Szeimies has also been considered; Szeimies teaches the Phase II clinical trial concentrations of resiquimod in a gel (resiquimod in a gel carrier) were topically applied to actinic keratosis at concentrations of 0.01 %, 0.03%, 0.06% and 0.1%.  The gel was applied to a contiguous 25-cm2 area with 4-8 actinic keratosis lesions (i.e., including application to these lesions) (Summary, Background, Methods). The highest clearly rates are reported for the 0.03% group (Results), and Szeimies reports that efficacy in clearing AK lesions was similar between the four resiquimod concentrations evaluated, but resiquimod 
Resiquimod (S-28463, R-848, VML600) is not only more potent than imiquimod in inducing cytokines in vitro, but also activates through both TLR7 and TLR8 in humans. Resiquimod activates myeloid dendritic cells in addition to plasmacytotoid dendritic cells, inducing more IL-12 and tumour necrosis factor-a directly and IFN-c indirectly, than imiquimod. As a consequence, resiquimod may be more effective in promoting the development of antigen-specific cell-mediated responses. The enhanced immunological effects of resiquimod could translate into greater efficacy than that obtained with imiquimod, but also may result in greater local or systemic adverse events. Therefore, we conducted a randomized, multicentre, double-blind, concentration-ranging study of topical resiquimod gel applied to AK lesions using a COT design to assess preliminary safety and efficacy (205-206, bridging paragraph).
Thus, even though the condition being topically treated is different from Rook, Szeimies utilized resiquimod to target the same mechanism of action as Rook relies on, agonism of TLR7 and TLR8.  Accordingly, the topical concentrations tested by Szeimies would have been considered directly relevant to the topical application of resiquimod gel formulations to lesions of CTCL, based on targeting of the same mechanism of action.  
In view of Szeimies, arguments that the claimed range somehow establish unexpected results (by optimization of efficacy and minimizing side effects) over Rook, is ineffective, considering the knowledge of optimal dosing concentrations for topical application to AK lesions.  Similar balance of efficacy with minimization of side effects (achieving optimal or workable concentration ranges) would also have been expected for topical application of resiquimod to CTCL lesions for concentrations including 0.03% and 0.06%, i.e., for the range of claim 1 and 28, considering the topical route is the same, the gel formulation is the same, and the targeting of agonism of TLR7 and TLR 8 is the shared mechanism of action between the two references relied on.
Regarding the claimed two treatment periods, separated by a non-treatment period, required by the amendments to the independent claims, as discussed above, the 1 week dosing involves a 6 day non-treatment period flanked by two treatment periods (at least once per day, at least once per month dosing).  Additionally, recognizing that the side effects can be too severe for some patients, Szeimies would 
Szeimies has a Course 1 period, dosing 3 X/week for 4 weeks. After an 8-week treatment-free interval (to week 12), the patient applied the same assigned study drug for another 4 weeks (Course 2, weeks 12-16) (206, 4th paragraph).  The Examiner notes that this 2 course dosing scheme (3X/week weeks 1-4, 8 week rest, 3X/week weeks 13-16) reads on first and second treatment periods of each of claim 1 & 28 recited scheme criteria.  However, the 8 week rest period is longer than the amended 1-4 weeks of these claims  Thus, for some patients who didn’t clear after the first course, the second course cleared the patients (see Figure 2).  The Szeimies dosing scheme of Courses 1 & 2 separated by a non-treatment period would have been an obvious starting point, when optimizing the obvious treating CTCL with 0.06% resiquimod, rendering obvious the amended claims.  
Amended claims 23-24 and new claims 37-38 now require treatment periods (first or second) to be 8 weeks in length, which is longer than the 4 weeks for each treatment period in the Szeimies scheme, but within the general time periods documented by Poligone, e.g., 8 weeks and 4 months form endpoints of a range.  Selection of a non-treatment period about halfway within this range, gives first and second periods forming a range from 4 weeks to 2 months (about 8 weeks).  It would have been obvious to select a length from this range, say 8 weeks, from within the prior art range, reading on the 8 week treatment time periods of amended claims 23-24 & new claims 37-38.

See MPEP 2144.05(I): 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious.
See also MPEP 2144.05 (I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
The Examiner does not dispute Applicant’s prior argument that Szeimies and Rook 2 are directed to different treatments; even that Szeimies excludes the instant claimed patient population.  Szeimies is not relied on to establish obviousness of utilization of resiquimod to treat CTCL patients that have failed at least one prior treatment, but to review for suitability of dosing of topical resiquimod concentrations.  Consideration of targeting the same mechanism of action, with consideration of the side effects observed by Szeimies would have also been relevant to CTCL topical treatment with the same compound, and would have informed about preferable concentrations to 
Thus, the claims as currently amended, remain obvious.

Applicant argues:
The rejection of claims 11-14, 21-22, 25, and 33 is moot in view of their cancelation. 
Claim 1 is amended to recite, in part, that each of the first and second treatment periods is one to eight weeks in length, that the non-treatment period is one to four weeks long, and that 0.06% w/w of resiquimod is used. 
Poligone 
The Office asserts that a once-per-week dosing scheme described in Poligone reads on a non-treatment period of 6 days, which according to the Office reads on "about one week." The specification is written for and directed to skilled artisans, and the Office's interpretation of a once weekly dosing scheme as meaning a 6 day non-treatment period is not reasonable even within the broadest reasonable interpretation standard. The Office "applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art." MPEP § 2111 (quoting In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)) (emphasis added). As would be understood by one of ordinary skill in the art, a treatment period lasting, for example, four weeks does not require that a subject be dosed every single day for each of the four weeks in order for the four weeks to be considered a treatment period. Therefore, Applicant disagrees with this interpretation of the term "non-treatment period." Nevertheless, in the interest of compact prosecution, claims 1 and 28 are amended to recite a non-treatment period of one to four weeks. A one week (7 day) non-treatment period excludes the alleged 6-day non-treatment period. 
Rook 2 
The Office alleges that Rook 2 describes, inter alia, an IRM compound such as resiquimod that is "administered twice per week for twelve weeks." Office Action, p. 14. According to the Office, paragraph [0062] and [0063] in Rook 2 render obvious the non- treatment periods formerly in dependent claim 25 as a result of "routine optimization of dosing frequency, lengths of therapy and rest periods." Id. 
Applicant traverses. Rook 2 mentions only "rest periods may be incorporated," without any guidance as to what length a desirable rest period might be. As noted below, in view of other art cited in the Office Action as discussed below, the claimed non-treatment period of one to four weeks would not be obvious. 
Szeimies 
The Office states that Szeimies teaches 0.03% and 0.06% of resiquimod in a gel formulation for the purpose of treating actinic keratosis (AK) lesions. See Office Action, p. 20. Szeimies describes a two-course treatment protocol with an 8 week rest period, which was alleged to read on the pending claims. In view of the amendments to claims 1 and 28, a 8 week rest period does not read on a one to four week non-treatment period, as recited in claims 1 and 28. Importantly, Szeimies also states that 

With respect to tolerability, the resiquimod 0.01% regimen was considered well tolerated and the resiquimod 0.03% regimen adequately tolerated, while the resiquimod 0.06% and 0.1% regimens were considered not adequately tolerated (treatment discontinuation rates during course 1 of 31% and 38%, respectively). Szeimies, p. 209 (emphasis added). 

Thus, according to Szeimies, administration of 0.06% w/w resiquimod for treating AK using an 8 week non-treatment period, was "not adequately tolerated," rather than well tolerated. In contrast, as described in Example 2 of the pending application, the claimed treatment of 0.06% w/w resiquimod "was well tolerated without any serious adverse effects; the only minor problems have been some skin irritation cause[d] by the application of the gel." Published Application, [0123]. This is an unexpected result not described or suggested anywhere in the cited art, which rebuts any alleged finding of prima facie obviousness. One skilled in the art would have reasonably expected that reducing the length of the non-treatment period below the 8 week length described in Szeimies would increase the exposure of a subject to resiquimod and lead to more pronounced side effects and increased treatment discontinuation. Therefore, Szeimies implicitly counsels a skilled artisan not to decrease the non-treatment period beyond 8 weeks using a 0.06% w/w dose of resiquimod, and certainly does not render obvious a 50% decrease in the non-treatment window. There is no reasonable chance of success in safely treating a patient with an admitted poorly tolerated dose of 0.06% w/w of resiquimod by increasing a patient's exposure to said dose through a dramatically shortened non-treatment period, such as the claimed period of one to four weeks. If the Office has a position to the contrary, then Applicant respectfully requests a scientific rationale for increasing the exposure of a patient by reducing the non-treatment interval to concentrations of resiquimod that are not well tolerated. As combined by the Office, a person of skill in the art reading Szeimies and Rook 2 would not have used a non-treatment period that is 50% shorter for the treatment of CTCL in view of the results and side-effects described in Szeimies with respect to treatment of AK with a 0.06% w/w dose of resiquimod. 
Accordingly, independent claims 1 and 28, and the claims dependent therefrom, are not prima facie obvious over the cited art. 
Withdrawal of the rejection is respectfully requested. 

This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection sets forth reasons to select 0.06% (w/w) of resiquimod, based on the clear preference for this concentration, which is taught by Sziemies in the clinical trial conducted, and the obviousness of selection of a single concentration from within the preferred range taught.  
The rejection does not rely on “reduction” of the non-treatment time period taught by Sziemies, but there are clearly rest periods of 2 days, 6 days and 8 weeks, which form a range from different prior art references. 
See MPEP 2144.05(I): 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious.
Selection of the claimed non-treatment time period from within the prior art range is prima facie obvious.  
The discussion and contrast between Sziemies and instant Example 2 is acknowledged, and appears to favor Example 2 as superior (at least on the face of the 
In terms of efficacy, Szeimies states there did not appear to be a concentration response among treatment groups with respect to complete clearance overall or after course 1 only (207, 2nd paragraph; see also Fig 2).  Thus, the only difference is in differences in discontinuation rate.
The skilled artisan would have predicted that local adverse effects do not only depend on concentration, but total amount applied.  Sziemies clearly documents that the application was to a contiguous 25-cm2 area with four to eight lesions.  The instant specification is missing a comparable size of area statement.  It is not clear that the same local dose was applied in the Sziemies and instant trials comparison.
It is not clear whether the gel formulation details of Sziemies matches the instant applied formulation.  The skilled artisan is well aware that certain excipients can influence the uptake of a given drug (i.e., local concentrations in the skin may differ between different formulations containing the same concentration of a drug).
The two studies are not conducted by the same researchers.  It is well known in the art that differing results routinely occur when comparing the same results between different labs.
Thus, there are a series of controlled variables that cannot be clearly established to be present.  Thus, a comparison of Szeimies to the instant example appears to be “sloppy” from a scientific standpoint, without controlling for unrecognized variables that may have an impact.  It is Applicant’s burden to explain proffered data (MPEP 
Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
Differences are noted/evaluated herein, and explanation is required.
The Sziemies trial resulted in 0%, 13%, 31% and 38% of patients discontinued treatment for adverse events or local skin reactions, for the resiquimod 0.01%, 0.03%, 0.06% and 0.1% groups.  Arguments by Applicant are primarily based on the differences between 0.03% and 0.06% group adverse effect rates, resulting in discontinuation.  The difference between 13% and 31% (basis for Applicant’s unexpected results allegation, and the ultimate reason Szeimies states that 0.06% was not adequately tolerated), when applied to 8 patients (the 8 patient size of the 0.06% group in disclosed Example 2; however, the 0.03% group only had 2 patients) corresponds to a difference of 1 vs. 2.5 patients, respectively (in the Szeimies trial, 31 patients were in the 0.03% group and 32 patients were in the 0.06% group, per Fig 1; thus, a difference between 13% and 31% corresponds to 4 v 10 or 6/31, likely a real difference.  The instant disclosed trial utilizes substantially fewer patients, 8 in the 0.06% group, and 2 in the 0.03% group.  It is not possible to have a 2.5 patient difference, so the real difference may be only 1 patient. It is unlikely that this magnitude of difference corresponds to a statistically viable sample size; i.e., the 8 patient sample size (compared to 2 patients at lower concentration) appears to be underpowered for an actual significant showing of that which is argued, that an unexpectedly superior rate of 
MPEP 716.02(b)(I) indicates the burden is on Applicant to establish results are unexpected and significant: The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
 In the instant case, Applicant has not met this burden by the clearly underpowered data of the specification.
Furthermore, in considering the instant patient population (individuals that all failed a prior CTCL therapy, but this requirement has been removed from the claims), it is not clear that they predict the same result in all CTCL patients.
The stated protocol of the instant disclosure involves 8 weeks treatment, 4 weeks rest and a subsequent 8 weeks treatment (27: 10-12).  The data reported is only for the first treatment period, and does not appear to encompass the entire protocol.  When results are argued based on reduced side effects, shortening the trial period does not establish a result commensurate in scope with the instant claims (which is required by MPEP 716.02(d)).
The showing of criticality of a concentration should be relative to tests outside the claimed range (MPEP 716.02(d)(II)).  The preliminary results argued only have 1 patient 
Regarding the argument that there is no reason to reduce the non-treatment period length, the Examiner notes that Szeimies does not appear to advance any argument that 8 weeks is optimal, or reduced rest period should not be done.  Thus, Szeimies cannot be considered a teaching away from 1-4 weeks of non-treatment.
MPEP 2123 (II) states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
In fact, there are varying length of non-treatment among the references, establishing a range, from 2 days to 6 days to 8 weeks, forming a range, from which the claimed 1-4 weeks is prima facie obvious.  
For these reasons the arguments are not persuasive as a showing that the obviousness rejection is inappropriate.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611